Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KOMAZAKI et al. (JP 60001915 A), hereinafter called KOMAZAKI
Regarding claim 1, KOMAZAKI (Fig. 2) discloses a circuit can be read as an equalizer circuitry comprising: inputs (Ein(1) and Ein(2)) can be read as 5a differential target voltage input comprising a target voltage input node n(1) and an inverted target voltage input node Ein(2); an equalizer output (Vout(0)); and a first operational amplifier (1) and a second operational amplifier (2) coupled in series between the differential target voltage input and the equalizer 10output, wherein: the first operational amplifier (1) is configured to receive a target voltage signal from the target voltage input node Ein(1) and provide an intermediate signal based on the target voltage input signal; the second operational amplifier (2) is configured to receive the 15intermediate signal from the first operational amplifier and an inverted target voltage signal from the inverted target voltage input node Ein(2) and provide an output signal to the equalizer output; and the first operational amplifier and the second operational amplifier are interconnected with one or more passive components (R2) such that 20a transfer function between the differential target voltage input and the equalizer output is a second-order complex-zero function.  
Regarding claim 2, wherein: the first operational amplifier (1) comprises a first inverting input node (-) 25coupled to the target voltage input node (Ein(1)), a first non-inverting input node (+) coupled to ground, and a first output node, wherein the first operational amplifier is configured to receive the target voltage signal at the first inverting input node and provide the intermediate signal at the first output node; and 30the second operational amplifier (2) comprises a second inverting input node (-) coupled to the first output node and the inverted target voltageQID2075822 input node (Ein(2)), a second non-inverting input node (+) coupled to ground, and a second output node coupled to the equalizer output, wherein the second operational amplifier is configured to receive the intermediate signal and the inverted target voltage signal at the second inverting 5input node and provide the output signal at the second output node.  


Allowable Subject Matter
Claims 3-5, 6-8 and 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 13-21 are allowed.
	Regarding claims 3-5  further comprising: a first resistor coupled in parallel with a first capacitor between the target voltage input node and the first inverting input node; 10a second resistor coupled between the first inverted input node and the first output node; a second capacitor coupled between the first output node and the second inverting input node; a third resistor coupled between the inverted target voltage input node 15and the second inverted input node; and a fourth resistor coupled between the second inverting input node and the second output node.  

Regarding claims 6-8, wherein: 5the first operational amplifier comprises a first inverting input node, a first non-inverting input node coupled to the target voltage input node, and a first output node coupled to the first inverting input node, wherein the first operational amplifier is configured to receive the target voltage signal at the first non-inverting input node and provide the intermediate 10signal at the first output node; and the second operational amplifier comprises a second inverting input node coupled to the first output node, a second non-inverting input node coupled to ground, and a second output node coupled to the equalizer output, wherein the second operational amplifier is 15configured to receive the intermediate signal and the inverted target voltage signal at the second inverting input node and provide the output signal at the second output node.  
Regarding claims 9-11, wherein the equalizer output is a differential equalizer output comprising an equalized target voltage output node 10and an inverted equalized target voltage output node.  
Regarding claim 12, further comprising: an additional equalizer output; and a third operational amplifier coupled between an output of the first operational amplifier and the additional equalizer output, wherein: the third operational amplifier is configured to receive the intermediate signal and the inverted target voltage signal and QID2075826 provide an additional output signal to the additional equalizer output node; and a transfer function between the differential target voltage input and the additional equalizer output is a second order complex zero 5function and is different from the transfer function between the differential target voltage input and the equalizer output.  
The following is an examiner’s statement of reasons for allowance:
Claims 13-21, among other subject matters claimed, no prior art found having signal processing circuitry and a parallel amplifier circuitry having the connections and configurations as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional reference(s) cited in PTO-892 show further analogous prior art circuitry. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Khanh V. Nguyen whose telephone number is (571) 272-1767. The examiner can normally be reached from 8:30 AM – 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINCOLN D. DONOVAN can be reached on (571) 272-1988. The fax phone numbers for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
	/KHANH V NGUYEN/           Primary Examiner, Art Unit 2843